                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

OMAR OLIVA, et al.,                   §
                                      §
       Plaintiffs,                    §
                                      §        Civil No. 3:18-CV-02814-E
v.                                    §
                                      §
USA TRUCK, INC. and                   §
TIMMOTHY SIMMONS,                     §
                                      §
       Defendants.                    §

     ORDER ADOPTING THE FINDINGS AND RECOMMENDATION OF THE
                 UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation to grant Defendants’ Motion for Leave to Designate

Responsible Third Party (Doc. 69). No objections were filed. I have reviewed

the proposed Findings, Conclusions, and Recommendation for plain error and

have found none. Accordingly, the magistrate’s Findings and Conclusions are

accepted as the Findings and Conclusions of the Court. For the reasons stated

in the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge, the Court grants defendants leave to designate Irazema

Oliva as a responsible third party.

       SO ORDERED.

       Signed January 27, 2020.

                                          _____________________________
                                          ADA BROWN
                                          UNITED STATES DISTRICT JUDGE
